Citation Nr: 0916275	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-28 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 
1969, to include service in country in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied reopening of the claim of entitlement 
to service connection for PTSD.  Thereafter, in a November 
2006 Board decision, the Board reopened the service 
connection claim and then remanded it for additional 
development.

In August 2006, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD.

2.  An in-service stressor supporting the diagnosis of PTSD 
has been corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board finds that there is no need to discuss the impact 
of the VCAA on the matter decided herein, given the fully 
favorable nature of the Board's decision.

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD because it is due to several in-service 
stressors, namely witnessing a fellow soldier die and another 
one become severely wounded as a result of a booby trap, as 
well as his involvement in an accident in which his jeep was 
following a tank that rolled over a mine, causing an 
explosion that blasted the jeep into the air.  

The post-service medical evidence confirms a current 
diagnosis of PTSD based upon several reported in-service 
stressors.  The Veteran has repeatedly stated that some time 
in April 1968 while en route along the "Street without 
Joy," east of Highway one, his jeep was following a tank.  
The tank apparently hit a chicom anti-tank mine.  An 
explosion ensued, causing his jeep to fly up and then slam 
down to the ground.  The Veteran's face and knee were bloody 
because he hit the dashboard.  A medic treated the wounds.  

The Veteran's DD-214 and other service personnel records 
confirm that he was a field artillery unit commander, and 
that he was a forward observer.  Reports from the U.S. Army 
and Joint Services Records Research Center (JSRRC) confirm 
that a vehicle associated with the unit to which the Veteran 
was attached during his Vietnam service hit a mine on April 
6, 1968.  The vehicle had extensive damage, but there were no 
casualties.  Additionally, there was a report that on April 
2, 1968 three rounds of enemy fire went over a Sergeant's 
head.  Additionally, the daily journals indicate that in 
April 1968 the unit sustained enemy attacks resulting in U.S. 
casualties and damage.  

Although there are no official reports specifically 
documenting the Veteran's involvement or injuries, the 
Veteran has provided a consistent history and his alleged 
stressors comport with the confirmed details of his service 
in Vietnam, as well as with the report provided by JSRRC 
about the Veteran's unit.  In sum, the evidence is at least 
in equipoise; therefore, giving the benefit of the doubt to 
the Veteran, the Board finds that service connection for PTSD 
is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


